DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.

Response to Amendments/Arguments
The amendment made to claim 1, and the cancelation of claims 2-3, 8-9, 12-14 and 21, as filed on June 24, 2022, are acknowledged. 
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office Action necessitated by the amendments made to the claims.  

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Regarding claim 1, it is the base claim for claims 15-17, which requires “an organic acid having a pyridine group” to be a member of the Markush group for the removal rate accelerator. For the purpose of this examination, the examiner interprets the limitation “pyridine” to mean either a non-substituted pyridine or a substituted pyridine which includes “an organic acid having a pyridine group”.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the range “0.01 to 1.5 or greater” is ambiguous.  It is not clear if the term “greater” is for the range or for the end value.  For the purpose of this examination, the examiner interprets the range as “greater than 0.01”.
Regarding claim 15, there is insufficient antecedent basis for the limitation “the organic acid”.  For the purpose of this examination, the examiner the examiner interprets the limitation as “an organic acid”.
Regarding claim 16, it is indefinite due to its dependence on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10-11, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinuta et al. (JP6563957, a machine-translated English version is used).
Regarding claim 1, Kinuta discloses a chemical mechanical planarization (CMP) composition for polishing oxide material (paragraph 0001) comprising: an abrasive comprising ceria coated silica particles (paragraph 0010); a removal rate accelerator comprising acetic acid (paragraph 0047); and a solvent (paragraph 0044), wherein the composition has a pH of 8 (paragraph 0038); and the abrasive comprises particles having a zeta potential of -40mV or less (paragraph 0038).
Regarding claim 10, Kinuta discloses wherein the solvent is selected from the group consisting of water, a polar non-aqueous solvent, and a mixture thereof (paragraph 0044).
Regarding claim 11, Kinuta discloses wherein the non- aqueous solvent is alcohol (paragraph 0044).
Regarding claim 18, Kinuta discloses wherein a pH of the CMP composition falls in the range as recited in the instant claim (pH of 8, paragraph 0038).
	Regarding claim 19, it is noted that the claim is drawn to a composition claim and a composition claim covers what the composition is not what the composition does. "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).   
	Regarding claim 20, Kinuta discloses wherein the composition further comprises a surfactant (paragraph 0029). 
Regarding claim 22, Kinuta discloses a polishing method for chemical mechanical planarization (CMP) of a semiconductor device comprising a first material and a second material (silicon oxide reads on a first material, polysilicon reads on a second material, paragraphs 0011 and 0058), comprising the steps of: (a) contacting at least one surface of the first material with a CMP polishing pad (paragraph 0058); (b) delivering the CMP polishing composition of claim 1 to the at least one surface (paragraph 0058, and the rejection of claim 1 above); (c) polishing the at least one surface with the polishing composition to remove the first material (paragraph 0058).  It is noted that claim 22 is drawn to a method claim and the limitation “at a removal rate of greater than 10000 Angstroms/minute” in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15-20 and 22-25 are rejected under 35 U.S.C. 103 as being obvious over Kwon et al. (KR20170076058, a machine-translated English version is used).
	Regarding claim 1, Kwon discloses a chemical mechanical planarization (CMP) composition for polishing oxide material (paragraph 0052) comprising: an abrasive comprising colloidal ceria (colloidal cerium oxide, paragraph 0063); a removal rate accelerator comprising pyridine (picolinic acid, paragraph 0063); and a solvent (paragraph 0063), wherein the composition has a pH of 8 (paragraph 0063); and the abrasive comprises particles having a zeta potential of -20 to -60 millivolts (paragraph 0055), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  In addition, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does. "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).   
	Regarding claim 15, Kwon discloses wherein the removal rate accelerator is an organic acid having a pyridine group, wherein the pyridine group has the structure recited in the instant claim, wherein of: R1, R2, R3 and R4 are hydrogen and R5 is a carboxylic acid (picolinic acid, paragraph 0063). 
	Regarding claim 16, Kwon discloses wherein R5 is a carboxylic acid (picolinic acid, paragraph 0063). 
	Regarding claim 17, Kwon discloses wherein the removal rate accelerator is an organic acid having a pyridine monocarboxylic acid (picolinic acid, paragraph 0063).
	Regarding claim 18, Kwon discloses wherein a pH of the CMP composition falls in the range as recited in the instant claim (pH of 8, paragraph 0063).
	Regarding claim 19, it is noted that the claim is drawn to a composition claim and a composition claim covers what the composition is not what the composition does. "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).   
	Regarding claim 20, Kwon discloses wherein the composition further comprises a dispersant (paragraph 0063). 
Regarding claim 22, Kwon discloses a polishing method for chemical mechanical planarization (CMP) of a semiconductor device comprising a first material and a second material (paragraph 0002 and Fig. 1), comprising the steps of: (a) contacting at least one surface of the first material with a CMP polishing pad (paragraph 0002); (b) delivering the CMP polishing composition of claim 1 to the at least one surface (paragraph 0002, and the rejection of claim 1 above); (c) polishing the at least one surface with the polishing composition to remove the first material (paragraph 0002 and Fig. 1).  It is noted that claim 22 is drawn to a method claim and the limitation “at a removal rate of greater than 10000 Angstroms/minute” in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
	Regarding claim 23, Kwon discloses wherein the first material is High Density Plasma (HDP) oxide (paragraph 0002 and Fig. 1).
	Regarding claim 24, Kwon discloses wherein the second material is selected from the group of silicon nitride (paragraph 0002 and Fig. 1).
Regarding claim 25, Kwon discloses a system for chemical mechanical planarization, comprising: (a) a patterned substrate comprising at least one surface having a first material and a second material (Fig. 1); (b) a polishing pad (paragraph 0002); and (c) the CMP polishing composition of claim 1 (see rejection of claim 1 above), wherein the at least one surface is in contact with the polishing pad and the polishing composition and the first material is High Density Plasma (HDP) oxide (paragraph 0002 and Fig. 1).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (KR20170076058, a machine-translated English version is used) in view of Shi et al. (US20160358790).
Regarding claim 4, Kwon is silent about wherein the abrasive comprises ceria coated silica particles, the ceria coated silica particles comprising an amorphous silica core particle coated with crystalline ceria nanoparticles.  However, Kwon discloses that the abrasive may comprises silica, ceria or silica coated with an inorganic material (paragraph 0044).  Kwon further discloses that the abrasive may be used for selective polishing an oxide film over polysilicon film (paragraph 0052). In addition, Shi teaches an abrasive comprising ceria coated silica particles in a polishing composition is beneficial for selective polishing silicon oxide over poly-Si (paragraph 0078).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use substitute the abrasive of Kwon with ceria coated silica particles as taught by Shi, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II. Shi discloses that the ceria coated silica particles comprising an amorphous silica core particle coated with crystalline ceria nanoparticles (paragraph 0047).
Regarding claim 5, Shi discloses wherein the crystalline ceria nanoparticles comprise a single crystal (paragraph 0047).
Regarding claim 6, Shi discloses wherein a weight ratio of the ceria nanoparticles to the amorphous silica core particle is 0.01 to 1.5 (paragraph 0070).
	Regarding claim 7, Shi discloses wherein the amorphous silica core particles comprise a diameter ranging from 25 to 500 nanometers and the ceria nanoparticles comprise a diameter between 8 to 15 nanometers, wherein the diameter of the amorphous silica core particles is greater than the diameter of the ceria nanoparticles (paragraph 0073).  The diameter range for the ceria nanoparticles overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  In addition, it is noted that claim 1 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does. "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713